DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “means for accessing…, means for determining…, means for generating…” of claim 26 and claim limitations “means for creating…” of claim 28 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Para 0110 and Fig.3 of the specification and drawings are the closest to describe the functions of accessing, determining, and generating, but is devoid of any structure to perform those functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 6, 8, 10, 11, 13, 15, 26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behesanic ("Behesanic" US 20150319490), and further in view of Kinney et al. (“Kinney” US 20180144615), and Bailor et al. (“Bailor” US 20150310195).

Regarding claim 1, Behesanic teaches an apparatus comprising: 
an interface to access a monitoring record from a media monitor received over a secondary communication network [i.e. cellular telephone system]; [Behesanic – Para 0026, 0024, 0040, 0038, 0080, 0086, Fig. 1, 8: teaches an interface to receive metering data reported from the media monitor 108 received over a cellular telephone system]
a communication analyzer to determine an IP address associated with a primary communication network [i.e. local area network] based on a household associated with the monitoring record; and [Behesanic – Para 0024, 0038, 0013, Fig. 1: teaches an audience measurement entity 112 collecting demographic information, either directly or indirectly, from network communications (e.g. local area network) associated with users of client presentation devices based on identifiers (e.g. Internet protocol (IP) address) associated with those presentation devices] 
Behesanic does not explicitly teach a notification generator to: 
transmit a request to the IP address; and 
in response to receiving a response from the IP address, transmit a notification to a mobile device associated with the household, the notification indicating that a network credential associated with the media monitor is to be updated.

However, Kinney teaches a notification generator to: [Kinney – Para 0052: teaches the server 130 may provide a web interface that enables users (e.g., residents of the property 101, monitoring system operators, authorized users, etc.) to manage alerts, notifications, and monitoring system actions]
transmit a request to the IP address; and [Kinney – Para 0055, Fig. 1: teaches the server 130 may transmit instructions to the monitoring control unit 110 to perform an action related to the monitoring system of the property 101]
in response to receiving a response from the IP address, transmit a notification to a mobile device associated with the household, [Kinney – Para 0055-0057, Fig. 3A: teaches detecting input command for monitoring system, the action to be performed may include transmitting an event notification indicating the command input by the user 102 and other associated data to the authorized device 140 of the authorized user 104.]
 Behesanic and Kinney are analogous in the art because they are from the same field of monitoring systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behesanic in view of Kinney to notification manager for the reasons of improving service by notifying the user of certain events.
the notification indicating that a network credential associated with the media monitor is to be updated.

However, Bailor teaches the notification indicating that a network credential associated with the media monitor is to be updated. [Bailor – Para 0124: teaches a notification automatically presented to a display associated with a communication device, for instance the notification may be sent as a text message or prompt configured to alert a user of the identity credential misuse.  A user may interact with the text message or prompt to take further action, wherein the interaction may include updating access policies]
Behesanic, Kinney, and Bailor are analogous in the art because they are from the same field of credentials [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behesanic and Morita’s notifications in view of Bailor to credentials for the reasons of improving security by notifying the user if credentials need to be updated.

Regarding claim 3, Behesanic, Kinney, and Bailor teaches the apparatus of claim 1, further including a report generator to generate a media rating report based on the monitoring record. [Behesanic – Para 0024: teaches the audience measurement entity would determine media exposure metrics which are used to determine ratings of streaming media]

the apparatus of claim 1, wherein the secondary communication network is a cellular network. [Behesanic – Para 0080, 0086, Fig. 1, 8: teaches an interface to receive metering data reported from the media monitor 108 received over a communication network (106 or 826), wherein the network could be cellular telephone system]

Regarding claim 6, Behesanic teaches A non-transitory computer readable medium including instructions, which when executed, cause a processor to: 
store a monitoring record from a media monitor received over a secondary communication network; [Behesanic – Para 0026, 0024, 0040, 0038, 0080, 0086, Fig. 1, 8: teaches an interface to receive metering data reported from the media monitor 108 received over a cellular telephone system]
determine an IP address associated with a primary communication network based on a household associated with the monitoring record; [Behesanic – Para 0024, 0038, 0013, Fig. 1: teaches an audience measurement entity 112 collecting demographic information, either directly or indirectly, from network communications (e.g. local area network) associated with users of client presentation devices based on identifiers (e.g. Internet protocol (IP) address) associated with those presentation devices]
Behesanic does not explicitly teach transmit a request to the IP address; and 
in response to receiving a response from the IP address, transmit a notification to a mobile device associated with the household, the notification indicating that a network credential associated with the media monitor is to be updated.

However, Kinney teaches transmit a request to the IP address; and [Kinney – Para 0055, Fig. 1: teaches the server 130 may transmit instructions to the monitoring control unit 110 to perform an action related to the monitoring system of the property 101]
in response to receiving a response from the IP address, transmit a notification to a mobile device associated with the household, [Kinney – Para 0055-0057, Fig. 3A: teaches detecting input command for monitoring system, the action to be performed may include transmitting an event notification indicating the command input by the user 102 and other associated data to the authorized device 140 of the authorized user 104.]
In addition, the rationale of claim 1 regarding Kinney is used for these limitations.
Behesanic and Kinney teaches transmitting notifications in response to receiving responses, but does not explicitly teach wherein the notification indicating that a network credential associated with the media monitor is to be updated.

However, Bailor teaches wherein the notification indicating that a network credential associated with the media monitor is to be updated. [Bailor – Para 0124: teaches a notification automatically presented to a display associated with a communication device, for instance the notification may be sent as a text message or prompt configured to alert a user of the identity credential misuse.  A user may interact 
In addition, the rationale of claim 1 regarding Bailor is used for these limitations.

Regarding claim 8, Behesanic, Kinney, and Bailor teaches The non-transitory computer readable medium of claim 6, wherein the instructions further cause the processor to generate a media rating report based on the monitoring record. [Behesanic – Para 0024: teaches the audience measurement entity would determine media exposure metrics which are used to determine ratings of streaming media]

Regarding claim 10, Behesanic, Kinney, and Bailor teaches The non-transitory computer readable medium of claim 6, wherein the secondary communication network is a cellular network. [Behesanic – Para 0080, 0086, Fig. 1, 8: teaches an interface to receive metering data reported from the media monitor 108 received over a communication network (106 or 826), wherein the network could be cellular telephone system]

Regarding claim 11, Behesanic teaches A method comprising: 
accessing a monitoring record from a media monitor received over a secondary communication network; [Behesanic – Para 0026, 0024, 0040, 0038, 0080, 0086, Fig. 1, 8: teaches an interface to receive metering data reported from the media monitor 108 received over a cellular telephone system]
determining, by executing an instruction with at least one processor, an Internet protocol (IP) address associated with a primary communication network based on a household associated with the monitoring record; [Behesanic – Para 0024, 0038, 0013, Fig. 1: teaches an audience measurement entity 112 collecting demographic information, either directly or indirectly, from network communications (e.g. local area network) associated with users of client presentation devices based on identifiers (e.g. Internet protocol (IP) address) associated with those presentation devices]
Behesanic does not explicitly teach transmitting a request to the IP address; and 
in response to receiving a response from the IP address, transmitting a notification to a mobile device associated with the household, the notification indicating that a network credential associated with the media monitor is to be updated.

However, Kinney teaches transmitting a request to the IP address; and [Kinney – Para 0055, Fig. 1: teaches the server 130 may transmit instructions to the monitoring control unit 110 to perform an action related to the monitoring system of the property 101]
in response to receiving a response from the IP address, transmitting a notification to a mobile device associated with the household, [Kinney – Para 0055-0057, Fig. 3A: teaches detecting input command for monitoring system, the action to be performed may include transmitting an event notification indicating the command 
In addition, the rationale of claim 1 regarding Kinney is used for these limitations.
Behesanic and Kinney teaches transmitting notifications in response to receiving responses, but does not explicitly teach wherein the notification indicating that a network credential associated with the media monitor is to be updated.

However, Bailor teaches the notification indicating that a network credential associated with the media monitor is to be updated. [Bailor – Para 0124: teaches a notification automatically presented to a display associated with a communication device, for instance the notification may be sent as a text message or prompt configured to alert a user of the identity credential misuse.  A user may interact with the text message or prompt to take further action, wherein the interaction may include updating access policies]
In addition, the rationale of claim 1 regarding Bailor is used for these limitations.

Regarding claim 13, Behesanic, Kinney, and Bailor teaches The method of claim 11, further including generating a media rating report based on the monitoring record. [Behesanic – Para 0024: teaches the audience measurement entity would determine media exposure metrics which are used to determine ratings of streaming media]

 The method of claim 11, wherein the secondary communication network is a cellular network. [Behesanic – Para 0080, 0086, Fig. 1, 8: teaches an interface to receive metering data reported from the media monitor 108 received over a communication network (106 or 826), wherein the network could be cellular telephone system]

Regarding claim 26, Behesanic teaches An apparatus comprising: 
means for accessing a monitoring record from a media monitor received over a secondary communication network; [Behesanic – Para 0026, 0024, 0040, 0038, 0080, 0086, Fig. 1, 8: teaches an interface to receive metering data reported from the media monitor 108 received over a cellular telephone system]
means for determining an IP address associated with a primary communication network based on a household associated with the monitoring record; and [Behesanic – Para 0024, 0038, 0013, Fig. 1: teaches an audience measurement entity 112 collecting demographic information, either directly or indirectly, from network communications (e.g. local area network) associated with users of client presentation devices based on identifiers (e.g. Internet protocol (IP) address) associated with those presentation devices]
Behesanic does not explicitly teach means for generating to: 
transmit a request to the IP address; and 
in response to receiving a response from the IP address, transmit a notification to a mobile device associated with the household, the notification indicating that a network credential associated with the media monitor is to be updated.

However, Kinney teaches means for generating to: [Kinney – Para 0052: teaches the server 130 may provide a web interface that enables users (e.g., residents of the property 101, monitoring system operators, authorized users, etc.) to manage alerts, notifications, and monitoring system actions]
transmit a request to the IP address; and [Kinney – Para 0055, Fig. 1: teaches the server 130 may transmit instructions to the monitoring control unit 110 to perform an action related to the monitoring system of the property 101]
in response to receiving a response from the IP address, transmit a notification to a mobile device associated with the household, [Kinney – Para 0055-0057, Fig. 3A: teaches detecting input command for monitoring system, the action to be performed may include transmitting an event notification indicating the command input by the user 102 and other associated data to the authorized device 140 of the authorized user 104.]
In addition, the rationale of claim 1 regarding Kinney is used for these limitations.
Behesanic and Kinney teach transmitting notifications in response to receiving responses, but does not explicitly teach wherein the notification indicating that a network credential associated with the media monitor is to be updated.

However, Bailor teaches the notification indicating that a network credential associated with the media monitor is to be updated. [Bailor – Para 0124: teaches a 
In addition, the rationale of claim 1 regarding Bailor is used for these limitations.

Regarding claim 28, Behesanic, Kinney, and Bailor teaches The apparatus of claim 26, further including means for creating a media rating report based on the monitoring record. [Behesanic – Para 0024: teaches the audience measurement entity would determine media exposure metrics which are used to determine ratings of streaming media]

Regarding claim 30, Behesanic, Kinney, and Bailor teaches The apparatus of claim 26, wherein the secondary communication network is a cellular network. [Behesanic – Para 0080, 0086, Fig. 1, 8: teaches an interface to receive metering data reported from the media monitor 108 received over a communication network (106 or 826), wherein the network could be cellular telephone system]

Claims 2, 7, 12, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behesanic, Kinney, and Bailor as applied to claim 1 above, and further in view of Dachiraju et al. ("Dachiraju" US 9749668).

the apparatus of claim 1, wherein the communication analyzer is further to, in response to receiving the response from the IP address, determine that a service outage has occurred at the household, the service outage preventing the media monitor from transmitting the monitoring record over the primary communication network. [Dachiraju – Col. 2, Line 15-34, Claim 20: teaches receiving a response to the confirmation request, wherein determining that the outage has occurred is further based on the confirmation of the error notifications]
Behesanic, Kinney, Bailor, and Dachiraju are analogous in the art because they are from the same field of device communications [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behesanic, Kinney, and Bailor’s IP address requests in view of Dachiraju to device responses for the reasons of determining whether an outage or failure to communicate is occurring.

Regarding claim 7, Behesanic, Kinney, and Bailor does not explicitly teach claim 7.  However, Dachiraju teaches The non-transitory computer readable medium of claim 6, wherein the instructions further cause the processor to, in response to receiving the response from the IP address, determine that a service outage has occurred at the household, the service outage preventing the media monitor from transmitting the monitoring record over the primary communication network. [Dachiraju – Col. 2, Line 15-34, Claim 20: teaches receiving a response to the 
In addition, the rationale of claim 2 is used for this claim. 

Regarding claim 12, Behesanic, Kinney, and Bailor does not explicitly teach claim 12.  However, Dachiraju teaches The method of claim 11, further including in response to receiving the response from the IP address, determining that a service outage has occurred at the household, the service outage preventing the media monitor from transmitting the monitoring record over the primary communication network. [Dachiraju – Col. 2, Line 15-34, Claim 20: teaches receiving a response to the confirmation request, wherein determining that the outage has occurred is further based on the confirmation of the error notifications]
In addition, the rationale of claim 2 is used for this claim. 

Regarding claim 27, Behesanic, Kinney, and Bailor does not explicitly teach claim 27.  However, Dachiraju teaches The apparatus of claim 26, wherein the means for determining is further to, in response to receiving the response from the IP address, determine that a service outage has occurred at the household, the service outage preventing the media monitor from transmitting the monitoring record over the primary communication network. [Dachiraju – Col. 2, Line 15-34, Claim 20: teaches receiving a response to the confirmation request, wherein determining that the outage has occurred is further based on the confirmation of the error notifications]
. 


Claims 4, 9, 14, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behesanic, Kinney, and Bailor as applied to claim 1 above, and further in view of Conant et al. ("Conant" US 20190289466).

Regarding claim 4, Behesanic, Kinney, and Bailor do not explicitly teach claim 4.  However, Conant teaches the apparatus of claim 1, wherein the network credential is used by the media monitor to connect to a local area network associated with the household. [Conant – Para 0023, 0177, 0180: teaches connecting devices using credentials to a wireless network]
Behesanic, Kinney, Bailor, and Conant are analogous in the art because they are from the same field of device communication [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behesanic, Kinney, and Bailor’s credentials in view of Conant to network access for the reasons of authenticating and then connecting to a local area network.

Regarding claim 9, Behesanic, Kinney, and Bailor do not explicitly teach The non-transitory computer readable medium of claim 6, wherein the network credential is used by the media monitor to connect to a local area network associated with the household. [Conant – Para 0023, 0177, 0180: teaches connecting devices using credentials to a wireless network]


Regarding claim 14, Behesanic, Kinney, and Bailor do not explicitly teach The method of claim 11, wherein the network credential is used by the media monitor to connect to a local area network associated with the household. [Conant – Para 0023, 0177, 0180: teaches connecting devices using credentials to a wireless network]
In addition, the rationale of claim 4 is used for this claim. 

Regarding claim 29, Behesanic, Kinney, and Bailor do not explicitly teach The apparatus of claim 26, wherein the network credential is used by the media monitor to connect to a local area network associated with the household. [Conant – Para 0023, 0177, 0180: teaches connecting devices using credentials to a wireless network]
In addition, the rationale of claim 4 is used for this claim. 


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behesanic, Kinney, and Bailor as applied to claim 1 above, and further in view of Perez et al. ("Perez" US 20100191723).

Regarding claim 31, Behesanic, Kinney, and Bailor do not explicitly teach claim 31.  However, Perez teaches the apparatus of claim 1, wherein notification generator transmits the request to the IP address by transmitting an Internet Control Message Protocol (ICMP) message to a gateway associated with the IP address. [Perez – Para 0040: teaches after any number of IP addresses are selected (block 302), the example ping manager 206 performs a ping operation using one of the selected candidate IP addresses (block 304) to determine whether echo response messages are received and, if so (block 306) the selected candidate IP address is deemed active (block 308)]
Behesanic, Kinney, Bailor, and Perez are analogous in the art because they are from the same field of measuring statistics [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behesanic, Kinney, and Bailor in view of Perez to ping services for the reasons of improving activity determination by using a ping service to determine if the system is even active.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426 



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426